Opinion issued May 15, 2014




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00830-CR
                           ———————————
                    DAVID MICHAEL STARKS, Appellant
                                      V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1397088


                         MEMORANDUM OPINION

      Appellant, David Michael Starks, pleaded guilty to the felony offense of

harassment of a public servant, and, in an enhancement paragraph, was alleged to

have previously committed the felony offence of tampering with evidence. See

TEX. PENAL   CODE   ANN. § 22.11 (West 2011); TEX. PENAL CODE ANN. § 37.09
(West Supp. 2013). The trial court found appellant guilty of the charge, found the

enhancement paragraph to be true and, in accordance with the terms of appellant’s

plea bargain agreements with the State, sentenced appellant to confinement for

three years. Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the record on appeal. See

id. The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).


                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3